—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 29, 1991, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, a prison inmate, pleaded guilty to the crime of attempted promoting prison contraband in the first degree. He was sentenced as a predicate felony offender to a term of l1/2 to 3 years in prison to run consecutive to the sentence he was then serving. On appeal, defendant contends that County Court should not have accepted his guilty plea because the indictment failed to specify the exact location of his confinement as required by CPL 200.50 (7) (a) and Penal Law § 205.25 (2). In *890particular, defendant notes that the indictment stated that he was confined at Elmira Correctional Facility when, in fact, he was confined at the Elmira Reception Center. Initially, we find that defendant has waived his right to raise this issue by pleading guilty (see, People v Cohen, 52 NY2d 584; People v Harris, 117 AD2d 881). Nevertheless, were we to consider the merits, we would find that the indictment adequately apprised defendant of the charges against him.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.